Appellate Case: 21-1282     Document: 010110665230       Date Filed: 03/31/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1282
                                                    (D.C. No. 1:19-CR-00507-PAB-1)
  JOSHUA DAVID GESS,                                            (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                   _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Joshua David Gess’s plea agreement. Exercising jurisdiction under

 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

                                      Background

       Mr. Gess pleaded guilty to possession of a firearm and ammunition by a

 prohibited person, in violation of 18 U.S.C. § 922(g)(1), in exchange for the

 government’s agreement to dismissal of the remaining charges and to recommend

 that he be sentenced to 51 months in prison. Mr. Gess was advised both in writing



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1282    Document: 010110665230           Date Filed: 03/31/2022   Page: 2



 and orally at the change of plea hearing that based on his criminal history, the

 statutory maximum prison sentence was ten years. As part of the plea agreement,

 Mr. Gess waived his right to appeal “any matter in connection with [his] prosecution,

 conviction, or sentence” unless the government appealed the sentence, or the

 sentence exceeded either the ten-year maximum or the advisory sentencing guideline

 range applicable to a total offense level of 15. Mot. to Enforce, Attach. 1 at 2. Other

 than challenges based on alleged prosecutorial misconduct or ineffective assistance

 of counsel, he also “waive[d] the right to challenge [his] prosecution, conviction, or

 sentence in any collateral attack[,] including” a motion under 28 U.S.C. § 2255. Id.

 Both by signing the written plea agreement and in his responses to questions from the

 court during the change of plea hearing, Mr. Gess acknowledged that he was entering

 his plea knowingly and voluntarily and that he understood its consequences,

 including the possible sentences and the appeal waiver. The court accepted

 Mr. Gess’s plea as having been knowingly and voluntarily entered.

       At the sentencing hearing, the court determined the applicable guideline range

 for a total offense level of 15 with Mr. Gess’s criminal history score was 41 to 51

 months. The court then sentenced him to 35 months in prison. Despite receiving a

 sentence that was below both the ten-year statutory maximum and the applicable

 guideline range, Mr. Gess filed a notice of appeal. His docketing statement indicates

 that he intended to appeal his conviction and sentence based on ineffective assistance

 of counsel, denial of release from pretrial custody, violation of an oral plea

 agreement, and violation of his right to a speedy trial.

                                             2
Appellate Case: 21-1282    Document: 010110665230        Date Filed: 03/31/2022     Page: 3



                                       Discussion

       In ruling on a motion to enforce, we consider: “(1) whether the disputed appeal

 falls within the scope of the waiver of appellate rights; (2) whether the defendant

 knowingly and voluntarily waived his appellate rights; and (3) whether enforcing the

 waiver would result in a miscarriage of justice.” United States v. Hahn, 359 F.3d

 1315, 1325 (10th Cir. 2004) (en banc) (per curiam).

       On January 18, 2022, Mr. Gess, through counsel, agreed to dismissal of the

 appeal. The next day, however, counsel filed a motion to withdraw the response,

 indicating that he had been informed that Mr. Gess objected to dismissal of his

 appeal. Counsel then filed an amended response citing Anders v. California,

 386 U.S. 738, 744 (1967), and stating that Mr. Gess has no non-frivolous argument

 against enforcement of his appeal waiver. Counsel also requested permission to

 withdraw from representing Mr. Gess. See id.

       We invited Mr. Gess to file a pro se response to the motion to enforce. See id.

 He did not respond within the deadline, so we sent him a deficiency letter giving him

 additional time to file a response. In response, he requested an extension of time and

 requested substitute counsel. He indicated that he did “not waive [his] right to make

 appeal argument[s]” and that he has “appealable matters that need [to be] addressed,”

 Reply to Clerk’s Letter (filed Feb. 14, 2022) at 1, but he did not argue that the Hahn

 factors have not been met or that the appeal waiver is otherwise unenforceable. We

 gave him an additional 30 days to respond and explained that we would not consider

 his request to appoint another attorney until we received his substantive pro se

                                            3
Appellate Case: 21-1282    Document: 010110665230        Date Filed: 03/31/2022    Page: 4



 response. Mr. Gess filed another motion for substitute counsel, but it has been more

 than two months since we invited him to respond to the motion to enforce and he still

 has not done so, despite our order indicating that he must file his response before we

 will consider his requests for counsel.

       We have reviewed the proceedings in accordance with our obligation under

 Anders, 386 U.S. at 744. We conclude the Hahn factors have been satisfied, and

 there is no non-frivolous argument to make against enforcing the appellate waiver.

       The speedy trial and pretrial release issues Mr. Gess identified as appeal issues

 in his docketing statement fall within the scope of his waiver of an appeal of “any

 matter in connection with [his] prosecution [or] conviction,” Mot. to Enforce, Attach.

 1 at 2. See United States v. Lyons, 510 F.3d 1225, 1233 (10th Cir. 2007). And while

 “an appellate waiver is not enforceable if the Government breaches its obligations

 under the plea agreement,” United States v. Rodriguez-Rivera, 518 F.3d 1208, 1212

 (10th Cir. 2008), none of Mr. Gess’s filings explain the basis for his claim that there

 was a “[v]iolation of [an] oral plea agreement,” Docketing Statement at 5.1 Nor has

 he explained the basis for the prosecutorial misconduct claim he alluded to in one of

 his responses. Accordingly, he has not adequately presented any breach-of-plea or



       1
          It is not clear from Mr. Gess’s filings whether this claim is based on a
 separate, earlier agreement, or whether he is alleging that there was an oral
 component to the written plea agreement. In any event, we note that he
 acknowledged in the written agreement that it was “the parties’ entire agreement,”
 that there were “no other promises [or] agreements,” and that he was not “relying[]
 on any terms, promises, conditions, or assurances not expressly stated in [the written]
 agreement.” Mot. to Enforce, Attach. 1 at 8.
                                            4
Appellate Case: 21-1282     Document: 010110665230        Date Filed: 03/31/2022     Page: 5



 prosecutorial-misconduct claims that would bring the appeal outside the scope of the

 waiver.

       Based on our review of the written plea agreement and the transcript of the

 change of plea hearing, we are satisfied that Mr. Gess’s appeal waiver was knowing

 and voluntary, and he has pointed to nothing in the record suggesting otherwise.

 Nor has he shown that enforcing the appeal waiver would result in a miscarriage of

 justice. We recognize that his ineffective assistance of counsel claim might implicate

 the voluntariness of the appeal waiver and the miscarriage of justice question.

 See Hahn, 359 F.3d at 1327. But that claim must be brought in a collateral

 proceeding under § 2255, not on direct appeal. See United States v. Porter, 405 F.3d

 1136, 1144 (10th Cir. 2005) (“[A] defendant must generally raise claims of

 ineffective assistance of counsel in a collateral proceeding, not on direct review . . .

 [and t]his rule applies even where a defendant seeks to invalidate an appellate waiver

 based on ineffective assistance of counsel.”).

                                        Conclusion

       Accordingly, we grant the government’s motion to enforce and dismiss this

 appeal. We also grant Mr. Gess’s motion to withdraw the January 18, 2022, response

 and counsel’s motion to withdraw from representing Mr. Gess. We deny Mr. Gess’s

 motions for appointment of substitute counsel.


                                              Entered for the Court
                                              Per Curiam



                                             5